

117 S529 IS: Background Check Expansion Act
U.S. Senate
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 529IN THE SENATE OF THE UNITED STATESMarch 2 (legislative day, March 1), 2021Mr. Murphy (for himself, Mr. Schumer, Mr. Durbin, Mr. Blumenthal, Ms. Cortez Masto, Mr. Merkley, Mr. Markey, Mr. Menendez, Mr. Coons, Ms. Baldwin, Ms. Smith, Mr. Brown, Mr. Wyden, Ms. Warren, Mr. Casey, Mr. Warner, Mr. Sanders, Ms. Cantwell, Ms. Klobuchar, Mrs. Gillibrand, Mr. Van Hollen, Mr. Booker, Ms. Rosen, Mr. Carper, Ms. Stabenow, Mr. Cardin, Ms. Duckworth, Mr. Schatz, Mrs. Feinstein, Mr. Bennet, Mr. Whitehouse, Mr. Leahy, Ms. Hirono, Mr. Kelly, Mr. Kaine, Mr. Padilla, Mrs. Shaheen, Mr. Heinrich, Mrs. Murray, Mr. Peters, Mr. Luján, Ms. Hassan, Mr. Warnock, Mr. Reed, Mr. Ossoff, and Mr. Hickenlooper) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require a background check for every firearm sale.1.Short titleThis Act may be cited as the Background Check Expansion Act.2.Firearms transfers(a)In generalSection 922 of title 18, United States Code, is amended by adding at the end the following:(aa)(1)(A)It shall be unlawful for any person who is not a licensed importer, licensed manufacturer, or licensed dealer to transfer a firearm to any other person who is not so licensed, unless a licensed importer, licensed manufacturer, or licensed dealer has first taken possession of the firearm for the purpose of complying with subsection (t).(B)Upon taking possession of a firearm under subparagraph (A), a licensee shall comply with all requirements of this chapter as if the licensee were transferring the firearm from the inventory of the licensee to the unlicensed transferee.(C)If a transfer of a firearm described in subparagraph (A) will not be completed for any reason after a licensee takes possession of the firearm (including because the transfer of the firearm to, or receipt of the firearm by, the transferee would violate this chapter), the return of the firearm to the transferor by the licensee shall not constitute the transfer of a firearm for purposes of this chapter.(2)Paragraph (1) shall not apply to—(A)a law enforcement agency or any law enforcement officer, armed private security professional, or member of the armed forces, to the extent the officer, professional, or member is acting within the course and scope of employment and official duties;(B)a transfer that is a loan or bona fide gift between spouses, between domestic partners, between parents and their children, including step-parents and their step-children, between siblings, between aunts or uncles and their nieces or nephews, or between grandparents and their grandchildren;(C)a transfer to an executor, administrator, trustee, or personal representative of an estate or a trust that occurs by operation of law upon the death of another person;(D)a temporary transfer that is necessary to prevent imminent death or great bodily harm, including harm to self, family, household members, or others, if the possession by the transferee lasts only as long as immediately necessary to prevent the imminent death or great bodily harm, including the harm of domestic violence, dating partner violence, sexual assault, stalking, and domestic abuse;(E)a transfer that is approved by the Attorney General under section 5812 of the Internal Revenue Code of 1986; or(F)a temporary transfer if the transferor has no reason to believe that the transferee will use or intends to use the firearm in a crime or is prohibited from possessing firearms under State or Federal law, and the transfer takes place and the transferee's possession of the firearm is exclusively—(i)at a shooting range or in a shooting gallery or other area designated for the purpose of target shooting;(ii)while reasonably necessary for the purposes of hunting, trapping, or fishing, if the transferor—(I)has no reason to believe that the transferee intends to use the firearm in a place where it is illegal; and(II)has reason to believe that the transferee will comply with all licensing and permit requirements for such hunting, trapping, or fishing; or(iii)while in the presence of the transferor.(3)It shall be unlawful for a licensed importer, licensed manufacturer, or licensed dealer to transfer possession of, or title to, a firearm to another person who is not so licensed unless the importer, manufacturer, or dealer has provided such other person with a notice of the prohibition under paragraph (1), and such other person has certified that such other person has been provided with this notice on a form prescribed by the Attorney General..(b)Amendment to section 924(a)Section 924(a)(5) of title 18, United States Code, is amended by striking (s) or (t) and inserting (s), (t), or (aa). (c)Rules of interpretationNothing in this Act, or any amendment made by this Act, shall be construed to—(1)authorize the establishment, directly or indirectly, of a national firearms registry; or(2)interfere with the authority of a State, under section 927 of title 18, United States Code, to enact a law on the same subject matter as this Act. (d)Effective dateThe amendments made by subsections (a) and (b) shall take effect 180 days after the date of enactment of this Act.